Citation Nr: 0201973	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  99-19 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently rated at 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to 
December 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  In January 2001, the Board confirmed 
the denial of the benefit sought on appeal.  The veteran 
appealed to the United Stated Court of Appeals for Veterans 
Claims (Court).  In a Memorandum Decision issued in May 2001, 
the Court remanded and vacated the January 2001 Board 
decision due to the enactment of the Veterans Claims 
Assistance Act of 2000.

The Board notes that the veteran, in various statements, has 
contended that he cannot work due to his pes planus.  The RO 
should inquire of the veteran whether he intends these 
statements to represent informal claims to reopen his claim 
of entitlement to a total disability evaluation based on 
individual unemployability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's bilateral pes planus is characterized as 
pronounced, with marked pronation, pain and swelling with 
use, and not improved by orthopedic shoes.



CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for bilateral 
pes planus have been met.  8 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic 
Code 5276 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, effective November 9, 2000, was 
signed into law, and regulations to implement the provisions 
of the new law were also passed, generally effective as of 
the same date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  This law, in part, sets forth 
requirements for assisting a veteran in developing the facts 
pertinent to his claim.  The Board finds that even though 
this law was enacted during the pendency of this appeal, and 
thus, has not been considered by the RO, there is no 
prejudice to the veteran in proceeding with this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the veteran).

After reviewing the claims file, the Board finds that there 
has been compliance with the notice and assistance provisions 
of the new legislation.  The veteran has been adequately 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to a higher rating.  The 
Board concludes that the discussions in the rating decision, 
statement of the case and related letters have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought, and there has therefore 
been compliance with VA's notification requirement.  

In addition, the RO afforded the veteran two VA examinations.  
The Board finds these examinations to be comprehensive and 
adequate for the rating of the veteran's disability.  The 
veteran was provided with the opportunity to appear at a 
personal hearing and to submit additional evidence in support 
of his claim.  Accordingly, the Board concludes that the 
record as it stands is complete and adequate for appellate 
review and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify 
various disabilities.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In addition, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).

The veteran contends that he should be assigned a 50 percent 
evaluation for his bilateral pes planus.  He claims that his 
orthopedic shoes do not help, and that the pain is constant 
and prohibits him from working.  The record shows that the RO 
initially granted service connection for bilateral pes planus 
in a November 1985 rating decision and assigned a 10 percent 
rating effective from December 1984.  The September 1998 
rating decision increased the evaluation to 30 percent 
effective from February 1998.  Subsequent rating decisions 
have confirmed and continued this evaluation.

In relation to the present appeal, a VA examination was 
performed in April 1998.  The veteran complained of 
increased, constant pain in the middle of his feet.  He 
described the pain as going from dull to sharp, often with 
aching in the lower legs.  His feet constantly felt like ice.  
He wore corrective shoes with inserts that only helped a 
little with the pain.  

Objectively, the veteran exhibited a hindfoot valus with a 
compensatory forefoot varus.  He could not perform heel 
walking and had difficulty with toe walking.  He had no 
longitudinal arch, sitting or standing.  Testing for leg-heel 
alignment found an angle of more than 10 degrees that was not 
correctable with manipulation.  The outsides of both soles of 
the veteran's shoes were worn in a much greater proportion 
than the inner soles.  A callus was present on the right 
greater toe and a linear crack was present on the soles of 
both feet.  Pulses, reflexes, blood supply, and color were 
normal.  The veteran was diagnosed with rigid flat feet with 
hindfoot varus.

At another VA examination in May 1999, the veteran reported 
that he wore orthopedic shoes that helped some with his 
constant pain.  He had swelling of the feet if he stood 
longer than 30 minutes, and some tingling of the feet.  The 
examiner noted severe pes planus, and severe pain from 
walking.  The feet, ankles, and legs were not swollen upon 
examination.  The x-ray reports found bilateral pes planus 
and a calcaneal spur on the left heel.  The veteran was 
diagnosed with severe pes planus, confirmed by x-ray, to 
include calcaneal spur on the left heel.

The veteran's bilateral pes planus has been assigned a 30 
percent schedular evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2001).  Under the rating schedule, an 
evaluation of 30 percent is granted for severe flatfootedness 
with objective evidence of marked deformity, pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities.  An increase to 50 percent 
is warranted for pronounced flatfootedness with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2001).

Based upon the above findings, the Board finds that an 
evaluation of 50 percent is warranted.  The veteran's overall 
disability picture most closely approximates the criteria for 
a 50 percent rating.  Notably, the veteran was found to have 
no longitudinal arch, sitting or standing, which is the 
equivalent of marked pronation.  In addition, the veteran's 
pes planus has been described as severe and is manifested by 
marked deformity, pain and swelling with use, and 
characteristic callosities.  The Board notes that both VA 
examiners found that the veteran's orthopedic shoes helped to 
a very limited extent, while the veteran claimed that the 
shoes did not help at all.  The Board finds that the 
orthopedic shoes essentially do not alleviate the disabling 
symptoms of the pes planus.  Accordingly, a 50 percent 
evaluation is for assignment.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001).  The Board, as 
did the RO, finds that the evidence of record does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards.

In this regard, the Board finds that there has been no 
showing by the veteran that his service-connected pes planus 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Although 
the veteran has alleged that he cannot work due to his pes 
planus, he has presented no evidence at this time in support 
of this allegation.  As explained above, a claim for 
individual unemployability has been referred to the RO for 
further development.  Likewise, the veteran has presented no 
evidence of hospitalization or significant medical treatment 
for his feet.  Therefore, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) (2001) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

ORDER

An evaluation of 50 percent for bilateral pes planus is 
granted.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

